Citation Nr: 0708174	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  03-23 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for reactive airway 
disease.

2.  Entitlement to service connection for Meniere's disease.

3.  Entitlement to service connection for gastritis.

4.  Entitlement to service connection for irritable bowel 
syndrome.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran served on active duty in the National Guard from 
November 7, 1989 to April 17, 1990, with a period of active 
duty for training in November 1990.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2002 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied the above claims.  In March 
2005, the Board remanded the claims for additional 
development.  

In its Remand, dated in March 2005, the Board noted that the 
veteran had raised claims for service connection for 
Meniere's disease, gastritis, and irritable bowel syndrome, 
as secondary to reactive airway disease.  See 38 C.F.R. § 
3.310 (2006).  The Board referred these claims to the RO for 
appropriate action.  However, it does not appear that these 
claims have been adjudicated.  Therefore, these claims are 
again referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2005, the veteran was scheduled for examinations, 
to include etiological opinions.  He failed to report for his 
examinations.  In April 2006, a statement was received from 
the veteran's mother in which she stated that the veteran 
could not report for his examinations because was 
incarcerated in San Jose, California, and has been since 
2003.  

In Bolton v. Brown, 8 Vet. App. 185 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that, in 
the case of an incarcerated veteran, a remand was required 
"to provide the Secretary with another opportunity to fulfill 
his statutory duty to assist this appellant in developing the 
facts of his claim."  Specifically, the Court stated that a 
remand was required because the record did not contain 
information concerning the RO's efforts to have an 
examination conducted at the correctional facility by a fee-
based or VA physician.  Id. at 191.  Significantly, the 
Bolton Court also noted that notwithstanding the duty to 
assist, VA is not authorized by statute or regulation to 
subpoena the warden of a state correctional facility and 
direct the release of the veteran from that facility.  Id.  

Under the circumstances, a remand is required so that the 
record may be supplemented with additional information 
concerning the efforts expended by the AMC with regard to 
scheduling an examination, or to provide an explanation as to 
why a physician employed by the VA was not directed to 
perform the examination.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  Contact the veteran's mother at the 
address provided in her statement 
received in April 2006, as well as the 
veteran's representative, and attempt to 
determine whether or not the veteran is 
currently incarcerated, and, if so, where 
he is incarcerated, and when he will be 
released. 

2.  If the veteran is located, request 
that he complete and return an 
appropriate release form so that VA can 
obtain his treatment records from Sutter 
Hospital (previously Community Hospital) 
in Santa Rosa, California, dated in April 
1992.  If the veteran provides a release 
form, the AMC should obtain the records.

3.  If the veteran is incarcerated, and 
he cannot be scheduled for an examination 
at his prison facility by a fee basis 
examiner or by a VA employee, the AMC 
should supplement the record with an 
explanation as to why it is not feasible 
to afford the veteran an examination.  

4.  If an examination can be conducted at 
the veteran's place of incarceration, 
then an appropriate examination(s) should 
be conducted.  The AMC should arrange for 
the claims folder and a copy of this 
REMAND to be reviewed by a VA or fee-
basis physician.  

The examiner should give an opinion as to 
the diagnosis (i.e., bronchitis, reactive 
airway disease, etc.) and etiology of any 
current pulmonary disorder, including 
whether it is at least as likely as not 
that any such disability had its onset 
during active service or is related to 
any in-service disease or injury, 
including the complaints and findings 
noted in November 1990 and May 1991.  

The examiner should give an opinion as to 
the diagnosis (i.e., irritable bowel 
syndrome, gastritis, etc.) and etiology 
of any current gastrointestinal disorder, 
including whether it is at least as 
likely as not that any such disability 
had its onset during active service or is 
related to any in-service disease or 
injury, including the complaints and 
findings noted in November 1989 and May 
1991.  

The examiner should give an opinion as to 
whether it is at least as likely as not 
that any current Meniere's disease had 
its onset during active service or is 
related to any in-service disease or 
injury.  

Detailed reasons and bases for all 
opinions reached should be legibly 
recorded.

5.  Finally, review the expanded record 
and determine whether entitlement to 
service connection for reactive airway 
disease, Meniere's disease, gastritis, 
and/or irritable bowel syndrome, is 
warranted.  If any of the decisions 
remain adverse to the appellant, he and 
his representative should be furnished a 
supplemental statement of the case.  
After affording a reasonable opportunity 
to respond, the case should be returned 
to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 


